145 F.3d 1338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Susan Carol HUFFMAN, Plaintiff-Appellant,v.Fred DALTON; Gregory Liskey; Jeffrey Russell Scott; HeatherCraig. Defendants-Appellees.
No. 97-15436.
United States Court of Appeals, Ninth Circuit.
May 22, 1998.

Appeal from the United States District Court for the Northern District of California.
Before: SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.
MEMORANDUM1
WARE, J., Presiding

Submitted May 14, 19982

1
Susan Huffman, a former Monterey County prisoner, appeals pro se the district court's dismissal for failure to prosecute of her 42 U.S.C. § 1983 action against Monterey County Sheriffs.  We affirm because Huffman's complaint failed to comply with Fed.R.Civ.P. 8, and she failed to file an amended complaint despite the district court's warning that failure to do so could result in the dismissal of her action.  See Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992).


2
AFFIRMED.



1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4